 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JOHN DOES, et al.,                            CASE NO. C17-0178JLR

11                                Plaintiffs,             ORDER SETTING A
                 v.                                       SCHEDULE FOR MOTION
12                                                        PRACTICE
            DONALD TRUMP, et al.,
13                                                        (RELATING TO BOTH CASES)
                                  Defendants.
14                                                        CASE NO. C17-1707JLR
            JEWISH FAMILY SERVICES, et
15          al.,

16                                Plaintiffs,

17                v.

18          DONALD TRUMP, et al.,

                                   Defendants.
19
            On October 15, 2019, the court ordered the parties to file a joint status report
20
     detailing: (1) the status of the supplemental discovery ordered by the court; (2) a
21
     schedule for briefing and resolving the issue of mootness on remand from the Ninth
22


     ORDER - 1
 1 Circuit; and (3) any other issues of which the court should be aware. (10/1519 Order

 2 (Dkt. # 193) at 2.) Although the parties timely filed a joint status report with information

 3 responsive to item numbers 1 and 3, the parties failed to comply with the court’s order on

 4 item number 2—to provide a schedule for briefing and resolving the issue of mootness.

 5 (See generally JSR (Dkt. # 196).)

 6         The court does not view the existence of on-going settlement discussions in this

 7 matter as good cause for delay in the litigation. (See id. ¶¶ 1, 5-6.) The parties indicate

 8 that if settlement discussions fail, Plaintiffs intend to file a motion to compel additional

 9 discovery and Defendants intend to renew their motion to dismiss based on mootness.

10 (Id. ¶ 5.) Accordingly, the court sets the following schedule: Any motions related to

11 dismissal of this action based on mootness must be filed within thirty (30) days of the

12 date of this order. In addition, counsel must contact court’s courtroom deputy concerning

13 any discovery dispute that remains unresolved within fifteen (15) days of the date of this

14 order. Unless the parties present sound reasons for not doing so, the court intends to

15 utilize the procedures set forth in Local Rule LCR 7(i) for telephonic motions to resolve

16 any remaining discovery disputes, see Local Rules W.D. Wash. LCR 7(i), as it has in the

17 past (see Dkt. ## 182, 184, 185, 188). The court’s courtroom deputy will instruct the

18 parties concerning the schedule for filing simultaneous, two-page letter briefs related to

19 the discovery dispute(s) and for conducting a telephone conference with the court.

20         Finally, the court warns counsel that any future failure to strictly abide by the

21 //

22 //


     ORDER - 2
 1 court’s orders, or to provide good cause for counsel’s failure to do so, will likely result in

 2 the imposition of sanctions.

 3         Dated this 21st day of October, 2019.

 4

 5

 6
                                                      A
                                                      JAMES L. ROBART
 7                                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
